Per Curiam.

It is not necessary that the plaintiff should be an officer, in the strict sense of the word. The act authorises the court to direct a special jury, in cases which they may deem intricate and important. We consider, that where a person holds aplace of high public trus't and confidence, and is libelled in relation to his official capacity, it is a case of such importance, as the public have a deep interest in the character of its officers and magistrates, that.we will grant a struck jury. It is on this principle, that the court have granted special juries, in actions where public officers were libelled. If the application was now to be made for the first time, we *483might, perhaps, be induced to refuse it in cases of libel; but the rule is settled, and this case comes within the principle of former decisions ; we are of opinion, that the motion ought to be granted.
Rule granted.